EXHIBIT 10.15

 

FRANKLIN RESOURCES, INC.

2004 KEY EXECUTIVE INCENTIVE COMPENSATION PLAN

 

SECTION 1

ESTABLISHMENT AND PURPOSE

 

1.1 Purpose. Franklin Resources, Inc. hereby establishes the Franklin Resources,
Inc. 2004 Key Executive Incentive Compensation Plan (the “Plan”). The Plan is
intended to increase stockholder value and the success of the Company by
motivating key employees (a) to perform to the best of their abilities and
(b) to achieve the Company’s objectives. The Plan’s goals are to be achieved by
providing such key employees with incentive awards based on the achievement of
goals relating to performance of the Company and its individual business units.
The Plan is intended to qualify as performance-based compensation under Code
Section 162(m).

 

1.2 Effective Date. The Plan shall be effective as of December 11, 2003, subject
to the approval of a majority of the shares of the Company’s common stock which
are present in person or by proxy and entitled to vote at the 2004 Annual
Meeting of stockholders. As long as the Plan remains in effect, it shall be
resubmitted to stockholders as necessary to enable the Plan to continue to
qualify as performance-based compensation under Code Section 162(m).

 

SECTION 2

DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1 “Actual Award” means as to any Plan Year, the actual award (if any) payable
to a Participant for the Plan Year. Actual Award is determined by the Payout
Formula for the Plan Year, subject to the Committee’s authority under
Section 3.6 to reduce the award otherwise determined by the Payout Formula.

 

2.2 “Award Pool” means the total dollars (if any) designated to fund Actual
Awards payable for any Plan Year.

 

2.3 “Base Salary” means as to any Plan Year, 100% of the Participant’s
annualized salary rate on the last day of the Plan Year. Such Base Salary shall
be before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.

 

2.4 “Beneficiary” means the person(s) or entity(ies) designated to receive
payment of an Actual Award in the event of a Participant’s death in accordance
with Section 4.5 of the Plan. The Beneficiary designation shall be effective
when it is submitted in writing to and acknowledged by the Committee during the
Participant’s lifetime on a Beneficiary Designation form provided by the
Committee. The submission of a new Beneficiary Designation form shall cancel all
prior Beneficiary designations.

 

2.5 “Board” means the Company’s Board of Directors.



--------------------------------------------------------------------------------

2.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code shall include such Section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
or regulation amending, supplementing or superseding such Section or regulation.

 

2.7 “Committee” means the committee appointed by the Board to administer the
Plan. The Committee shall consist of no fewer than two members of the Board. The
members of the Committee shall be appointed by, and serve at the pleasure of,
the Board. Each member of the Committee shall qualify as an “outside director”
under Code Section 162(m). Notwithstanding the foregoing, the failure of a
Committee member to qualify as an “outside director” shall not invalidate the
payment of any Actual Award under the Plan.

 

2.8 “Company” means Franklin Resources, Inc., a Delaware corporation, and its
subsidiaries.

 

2.9 “Determination Date” means as to any Plan Year, (a) the first day of the
Plan Year, or (b) if later, the latest date possible which will not jeopardize
the Plan’s qualification as performance-based compensation under Code
Section 162(m).

 

2.10 “Disability” means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.

 

2.11 “Maximum Award” means as to any Participant for any Plan Year, ten million
dollars ($10,000,000). The Maximum Award is the maximum amount which may be paid
to a Participant for any Plan Year.

 

2.12 “Participant” means as to any Plan Year, a key employee who has been
selected by the Committee for participation in the Plan for that Plan Year.

 

2.13 “Payout Formula” means as to any Plan Year, the formula or payout matrix
established by the Committee pursuant to Section 3.5, below, in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

 

2.14 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Plan
Year. As determined by the Committee, the Performance Goals applicable to each
Participant shall provide for a targeted level or levels of achievement using
one or more of the following measures: (a) annual revenue, (b) budget
comparisons, (c) Company stock price, (d) controllable profits, (e) Company
earnings per share, (f) expense management, (g) improvements in capital
structure, (h) net income, (i) net sales, (j) pre-tax operating income,
(k) profit margins, (l) profitability of an identifiable business unit or
product, (m) return on investments, (n) return on sales, (o) return on
stockholders’ equity, (p) total return to stockholders and (q) performance of
the Company relative to a peer group of companies on any of the foregoing
measures. The Performance Goals may be applicable to the Company and/or any of
its individual business units and may differ from Participant to Participant.

 

2.15 “Plan Year” means the fiscal year of the Company ending in 2004 and each
succeeding fiscal year of the Company.

 

2.16 “Retirement” means retirement from service to the Company after reaching
age fifty-five (55) with at least ten (10) years of service to the Company or a
subsidiary of the Company, including service to any entity that is acquired by
the Company or a subsidiary of the Company.



--------------------------------------------------------------------------------

2.17 “Target Award” means the target award payable under the Plan to a
Participant for the Plan Year as determined by the Committee in accordance with
Section 3.4 and expressed either (a) as a percentage of his or her Base Salary
or (b) as a percentage of the Award Pool.

 

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

3.1 Selection of Participants. On or prior to the Determination Date, the
Committee, in its sole discretion, shall select the key employees who shall be
Participants for the Plan Year. In selecting Participants, the Committee shall
choose employees who are likely to have a significant impact on the performance
of the Company. Participation in the Plan is in the sole discretion of the
Committee, and on a Plan Year by Plan Year basis. Accordingly, an employee who
is a Participant for a given Plan Year in no way is guaranteed or assured of
being selected for participation in any subsequent Plan Year or Years.

 

3.2 Determination of Award Pool. On or prior to the Determination Date, the
Committee may in its sole discretion establish an Award Pool for any Plan Year.

 

3.3 Determination of Performance Goals. On or prior to the Determination Date,
the Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Plan Year. Such Performance Goals shall be set forth in
writing.

 

3.4 Determination of Target Awards. On or prior to the Determination Date, the
Committee, in its sole discretion, shall establish a Target Award for each
Participant. Each Participant’s Target Award shall be determined by the
Committee in its sole discretion, and each Target Award shall be set forth in
writing.

 

3.5 Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Plan Year are achieved, and (d) provide for an Actual Award
greater than or less than the Participant’s Target Award, depending upon the
extent to which actual performance exceeds or falls below the Performance Goals.
Notwithstanding the preceding, no participant’s Actual Award under the Plan may
exceed the Maximum Award.

 

3.6 Determination of Actual Awards. After the end of each Plan Year, the
Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for the Plan Year were achieved or exceeded. The
Actual Award for each Participant shall be determined by applying the Payout
Formula to the level of actual performance which has been certified by the
Committee. Notwithstanding any contrary provision of the Plan, the Committee, in
its sole discretion, may eliminate or reduce the Actual Award payable to any
Participant below that which otherwise would be payable under the Payout
Formula.

 

3.7 Termination Prior to the Date the Actual Award for the Plan Year is Paid. If
a Participant terminates employment with the Company for any reason after the
end of the applicable Plan Year but prior to the date the Actual Award for such
Plan Year is paid, the Participant shall be entitled to the payment of the
Actual Award for the Plan Year subject to reduction or elimination under
Section 3.6 based on the circumstances surrounding such termination of
employment.

 

3.8 Termination Prior to End of the Plan Year for Reasons other than Death,
Disability or Retirement. If a Participant terminates employment with the
Company prior to the end of the applicable



--------------------------------------------------------------------------------

Plan Year for any reason other than death, Disability or Retirement, the
Committee shall reduce the Participant’s Actual Award proportionately based on
the date of termination (and subject to further reduction or elimination under
Section 3.6 based on the circumstances surrounding such termination of
employment).

 

3.9 Termination Prior to the End of the Plan Year Due to Death, Disability or
Retirement. If a Participant terminates employment with the Company prior to the
end of the applicable Plan Year due to death, Disability or Retirement, the
Participant (or in the case of the Participant’s death, the person who acquired
the right to payment of the Actual Award pursuant to Section 4.5) shall be
entitled to the payment of the Actual Award for the Plan Year subject to
reduction or elimination under Section 3.6.

 

3.10 Leave of Absence. If a Participant is on a leave of absence at any time
during a Plan Year, the Committee may reduce his or her Actual Award
proportionately based on the duration of the leave of absence (and subject to
further reduction or elimination under Section 3.6).

 

SECTION 4

PAYMENT OF AWARDS

 

4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.

 

4.2 Timing of Payment. Payment of each Actual Award shall be made within the
period ending on the later to occur of the date that is two and a half
(2 1/2) calendar months from the end of (i) a Participant’s tax year that
includes the applicable date during which the Award was earned, or (ii) the Plan
Year that includes the applicable date during which the Award was earned.

 

4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in the
form of a stock bonus granted under the Company’s 2002 Universal Stock Incentive
Plan (the “2002 Plan”) or successor equity compensation plan (subject to the
limit on the maximum number of shares that may be issued under the 2002 Plan or
successor equity compensation plan and any additional limitations on the maximum
number of shares that may be awarded to any individual in any fiscal or calendar
year under the 2002 Plan or successor equity compensation plan, as applicable).
The number of shares granted shall be determined by dividing the cash amount of
the Actual Award by the fair market value of a share of Company common stock on
the date that the cash payment otherwise would have been made. For this purpose,
“fair market value” shall be defined as provided in the 2002 Plan or successor
equity compensation plan. Any shares issued pursuant to a stock bonus granted
under the 2002 Plan or successor equity compensation plan may be either fully
vested or subject to vesting.

 

4.4 Other Deferral of Actual Awards. The Committee may establish one or more
programs under the Plan to permit selected Participants the opportunity to elect
to defer receipt of Actual Awards. The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts so deferred, and such
other terms, conditions, rules and procedures that the Committee deems advisable
for the administration of any such deferral program.

 

4.5 Payment in the Event of Death. If a Participant dies prior to the payment of
an Actual Award earned by him or her for a prior Plan Year, the Actual Award
shall be paid to the Participant’s



--------------------------------------------------------------------------------

Beneficiary. If a Participant fails to designate a Beneficiary or if each person
designated as a Beneficiary predeceases the Participant or dies prior to payment
of an Actual Award, then the Committee shall direct the payment of such Actual
Award to the Participant’s estate.

 

SECTION 5

ADMINISTRATION

 

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee.

 

5.2 Committee Authority. The Committee shall have all discretion and authority
necessary or appropriate to administer the Plan and to interpret the provisions
of the Plan, consistent with qualification of the Plan as performance-based
compensation under Code Section 162(m). Any determination, decision or action of
the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive, and
binding upon all persons, and shall be given the maximum deference permitted by
law.

 

5.3 Tax Withholding. The Company shall withhold all applicable taxes from any
payment, including any non-U.S., federal, state, and local taxes.

 

SECTION 6

GENERAL PROVISION

 

6.1 Nonassignability. A Participant shall have no right to assign or transfer
any interest under this Plan.

 

6.2 No Effect on Employment. The establishment and subsequent operation of the
Plan, including eligibility as a Participant, shall not be construed as
conferring any legal or other rights upon any Participant for the continuation
of his or her employment for any Plan Year or any other period. Generally,
employment with the Company is on an at will basis only. Except as may be
provided in an employment contract with the Participant, the Company expressly
reserves the right, which may be exercised at any time and without regard to
when during a Plan Year such exercise occurs, to terminate any individual’s
employment without cause, and to treat him or her without regard to the effect
which such treatment might have upon him or her as a Participant.

 

6.3 No Individual Liability. No member of the Committee or the Board, or any
officer of the Company, shall be liable for any determination, decision or
action made in good faith with respect to the Plan or any award under the Plan.

 

6.4 Severability; Governing Law. If any provision of the Plan is found to be
invalid or unenforceable, such provision shall not affect the other provisions
of the Plan, and the Plan shall be construed in all respects as if such invalid
provision has been omitted. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of California, with the
exception of California’s conflict of laws provisions.

 

6.5 Affiliates of the Company. Requirements referring to employment with the
Company or payment of awards may, in the Committee’s discretion, be performed
through the Company or any affiliate of the Company.



--------------------------------------------------------------------------------

SECTION 7

AMENDMENT AND TERMINATION

 

7.1 Amendment and Termination. The Board may amend or terminate the Plan at any
time and for any reason; provided, however, that if and to the extent required
to ensure the Plan’s qualification under Code Section 162(m), any such amendment
shall be subject to stockholder approval.